Citation Nr: 0517406	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a personality disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to November 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the claim.



FINDINGS OF FACT

1.  All necessary development and notification has been 
completed.

2.  For VA purposes, personality disorders and mental 
deficiency as such are not diseases or injuries which are 
subject to service connection.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
personality disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2004); 
VAOPGCPREC 5-2004 (July 23, 2004); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  More recently, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that, 
among other things, a notice defect is not prejudicial if it 
can be demonstrated ... that a benefit could not possibly have 
been awarded as a matter of law.  For the reasons detailed 
below, the Board finds that service connection cannot be 
awarded for the veteran's personality disorder as a matter of 
law.  Accordingly, no further discussion of the VCAA is 
warranted based on the facts of this case.

The veteran contends that he developed a personality disorder 
secondary to his service-connected anxiety disorder.  
Further, the Board notes that the competent medical evidence 
confirms the veteran does have a personality disorder, to 
include an October 2001 VA psychiatric examination.  The 
Board also notes that service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
However, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  In other 
words, it is not a disability subject to service connection.  
As such, the veteran has no legal entitlement to the benefit 
sought on appeal.

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the veteran's claim of 
service connection for a personality disorder must be denied 
as a matter of law.



ORDER

Entitlement to service connection for a personality disorder 
is denied.



	                        
____________________________________________
	K. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


